UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 12-31-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Equity Income Fund December 31, 2010 Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value COMMON STOCKS—72.9% AEROSPACE & DEFENSE—0.5% Raytheon Co. AIR FREIGHT & LOGISTICS—2.8% United Parcel Service, Inc., Class B CAPITAL MARKETS—1.9% AllianceBernstein Holding LP Northern Trust Corp. T. Rowe Price Group, Inc. CHEMICALS—1.8% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—0.8% Commerce Bancshares, Inc. COMMERCIAL SERVICES & SUPPLIES—1.5% Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. CONSTRUCTION MATERIALS—0.1% Martin Marietta Materials, Inc. DISTRIBUTORS—1.1% Genuine Parts Co. DIVERSIFIED—2.9% Standard & Poor's 500 Depositary Receipt, Series 1 DIVERSIFIED TELECOMMUNICATION SERVICES—4.8% AT&T, Inc. Bell Aliant Regional Communications Income Fund Qwest Communications International, Inc. ELECTRIC UTILITIES—1.1% Northeast Utilities Portland General Electric Co. ELECTRICAL EQUIPMENT—1.1% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Molex, Inc., Class A FOOD & STAPLES RETAILING—2.2% Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—3.0% H.J. Heinz Co. Kellogg Co. Unilever NV CVA GAS UTILITIES—3.5% AGL Resources, Inc. Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Nicor, Inc. WGL Holdings, Inc.(1) HOUSEHOLD PRODUCTS—5.4% Clorox Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—0.9% General Electric Co. INSURANCE—5.1% ACE Ltd. Allstate Corp. (The) Chubb Corp. (The) Marsh & McLennan Cos., Inc. MetLife, Inc. Transatlantic Holdings, Inc. IT SERVICES—1.6% Accenture plc, ClassA Automatic Data Processing, Inc. Paychex, Inc. LEISURE EQUIPMENT & PRODUCTS—0.7% Mattel, Inc. MACHINERY—0.1% Harsco Corp. MEDIA—0.2% Omnicom Group, Inc. MULTI-UTILITIES—3.3% Consolidated Edison, Inc. PG&E Corp. OIL, GAS & CONSUMABLE FUELS—12.7% Chevron Corp. El Paso Pipeline Partners LP Exxon Mobil Corp. Spectra Energy Partners LP Total SA PHARMACEUTICALS—7.5% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.0% Applied Materials, Inc. Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Microchip Technology, Inc. SOFTWARE—0.6% Microsoft Corp. SPECIALTY RETAIL—1.8% Home Depot, Inc. (The) THRIFTS & MORTGAGE FINANCE—2.5% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. TOTAL COMMON STOCKS (Cost $4,847,537,572) CONVERTIBLE BONDS—20.0% CAPITAL MARKETS—0.4% BNP Paribas, (convertible into Charles Schwab Corp. (The)), 7.45%,2/15/11(2)(3) Janus Capital Group, Inc., 3.25%,7/15/14 COMMERCIAL BANKS—0.7% BNP Paribas, (convertible into SunTrust Banks, Inc.), 15.65%,3/3/11(2)(3) Goldman Sachs Group, Inc. (The), (convertible into SunTrust Banks, Inc.), 16.15%,1/26/11(2)(3) Goldman Sachs Group, Inc. (The), (convertible into U.S. Bancorp.), 7.20%,4/18/11(2)(3) COMMUNICATIONS EQUIPMENT—0.1% Credit Suisse Securities USA LLC, (convertible into Cisco Systems, Inc.), 4.75%,5/19/11(2)(3) COMPUTERS & PERIPHERALS—0.3% Cadence Design Systems, Inc., 2.625%,6/1/15(3) Morgan Stanley, (convertible into Hewlett-Packard Co.), 5.85%,2/14/11(2)(3) DIVERSIFIED FINANCIAL SERVICES—1.1% BNP Paribas, (convertible into JPMorgan Chase & Co.), 9.45%,3/3/11(2)(3) Deutsche Bank AG, (convertible into JPMorgan Chase & Co.), 9.35%,2/23/11(2)(3) Deutsche Bank AG, (convertible into JPMorgan Chase & Co.), 7.64%,6/3/11(2)(3) Morgan Stanley, (convertible into JPMorgan Chase & Co.), 5.63%,4/18/11(2)(3) ENERGY EQUIPMENT & SERVICES—0.2% Bank of America N.A., (convertible into Baker Hughes, Inc.), 11.60%,2/9/11(2)(3) HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Beckman Coulter, Inc., 2.50%,12/15/36 HEALTH CARE PROVIDERS & SERVICES—2.8% LifePoint Hospitals, Inc., 3.50%,5/15/14 LifePoint Hospitals, Inc., 3.25%,8/15/25 Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Lincare Holdings, Inc., 2.75%,11/1/37 LIFE SCIENCES TOOLS & SERVICES—2.2% Life Technologies Corp., 3.25%,6/15/25 METALS & MINING—1.1% Newmont Mining Corp., 3.00%,2/15/12 OIL, GAS & CONSUMABLE FUELS—1.7% Peabody Energy Corp., 4.75%,12/15/41 REAL ESTATE INVESTMENT TRUSTS (REITs)—6.4% Annaly Capital Management, Inc., 4.00%,2/15/15 Host Hotels & Resorts LP, 3.25%,4/15/24(3) Rayonier TRS Holdings, Inc., 3.75%,10/15/12 Rayonier TRS Holdings, Inc., 4.50%,8/15/15(3) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—0.3% Microchip Technology, Inc., 2.125%,12/15/37 SPECIALTY RETAIL—2.0% Best Buy Co., Inc., 2.25%,1/15/22 Credit Suisse Securities USA LLC, (convertible into Lowe’s Cos., Inc.), 5.50%,6/9/11(2)(3) Morgan Stanley, (convertible into Gap, Inc. (The)), 10.15%,1/14/11(2)(3) TOTAL CONVERTIBLE BONDS (Cost $1,406,089,956) CONVERTIBLE PREFERRED STOCKS—3.9% AUTOMOBILES—0.1% General Motors Co., 4.75% DIVERSIFIED FINANCIAL SERVICES—3.4% Bank of America Corp., 7.25% INSURANCE—0.1% Hartford Financial Services Group, Inc., 7.25% OIL, GAS & CONSUMABLE FUELS—0.3% Apache Corp., 6.00% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $241,495,514) Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value TEMPORARY CASH INVESTMENTS—2.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 3.125%, 9/30/13, valued at $120,122,951), in a joint trading account at 0.08%, dated 12/31/10, due 1/3/11 (Delivery value $117,600,784) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.125%, 12/15/11, valued at $85,140,031), in a joint trading account at 0.06%, dated 12/31/10, due 1/3/11 (Delivery value $83,400,417) TOTAL TEMPORARY CASH INVESTMENTS (Cost $201,081,575) TOTAL INVESTMENT SECURITIES—99.4% (Cost $6,696,204,617) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/11 (Value on Settlement Date $216,999,244) Notes to Schedule of Investments CVA - Certificaten Van Aandelen EUR - Euro USD - United States Dollar Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Equity-linked debt security. The aggregated value of these securities at the period end was $233,519,628, which represented 3.0% of total net assets. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $472,391,041, which represented 6.1% of total net assets. Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Income – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Convertible Bonds – – Convertible Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2010 follows March 31, 2010 December 31, 2010 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend ncome Share Balance MarketValue WGL Holdings, Inc. 4. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Equity Index Fund December 31, 2010 Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—112.4% AEROSPACE & DEFENSE—3.0% Boeing Co. (The) General Dynamics Corp. Goodrich Corp. Honeywell International, Inc. ITT Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.2% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTO COMPONENTS—0.3% Goodyear Tire & Rubber Co. (The)(1) Johnson Controls, Inc. AUTOMOBILES—0.7% Ford Motor Co.(1) Harley-Davidson, Inc. BEVERAGES—2.9% Brown-Forman Corp., Class B Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., Class A(1) Dr Pepper Snapple Group, Inc. Molson Coors Brewing Co., Class B PepsiCo, Inc. BIOTECHNOLOGY—1.5% Amgen, Inc.(1) Biogen Idec, Inc.(1) Celgene Corp.(1) Cephalon, Inc.(1) Genzyme Corp.(1) Gilead Sciences, Inc.(1) BUILDING PRODUCTS(2) Masco Corp. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value CAPITAL MARKETS—2.8% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*Trade Financial Corp.(1) Federated Investors, Inc., Class B Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Invesco Ltd. Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Northern Trust Corp. State Street Corp. T. Rowe Price Group, Inc. CHEMICALS—2.4% Air Products & Chemicals, Inc. Airgas, Inc. CF Industries Holdings, Inc. Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Eastman Chemical Co. Ecolab, Inc. FMC Corp. International Flavors & Fragrances, Inc. Monsanto Co. PPG Industries, Inc. Praxair, Inc. Sherwin-Williams Co. (The) Sigma-Aldrich Corp. COMMERCIAL BANKS—3.4% BB&T Corp. Comerica, Inc. Fifth Third Bancorp. First Horizon National Corp.(1) Huntington Bancshares, Inc. KeyCorp M&T Bank Corp. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. U.S. Bancorp. Wells Fargo & Co. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES—0.5% Avery Dennison Corp. Cintas Corp. Iron Mountain, Inc. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Pitney Bowes, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Stericycle, Inc.(1) Waste Management, Inc. COMMUNICATIONS EQUIPMENT—2.5% Cisco Systems, Inc.(1) F5 Networks, Inc.(1) Harris Corp. JDS Uniphase Corp.(1) Juniper Networks, Inc.(1) Motorola, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—5.0% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) QLogic Corp.(1) SanDisk Corp.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.2% Fluor Corp. Jacobs Engineering Group, Inc.(1) Quanta Services, Inc.(1) CONSTRUCTION MATERIALS—0.1% Vulcan Materials Co. CONSUMER FINANCE—0.8% American Express Co. Capital One Financial Corp. Discover Financial Services SLM Corp.(1) CONTAINERS & PACKAGING—0.2% Ball Corp. Bemis Co., Inc. Owens-Illinois, Inc.(1) Sealed Air Corp. DISTRIBUTORS—0.1% Genuine Parts Co. DIVERSIFIED CONSUMER SERVICES—0.1% Apollo Group, Inc., Class A(1) DeVry, Inc. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES—4.9% Bank of America Corp. Citigroup, Inc.(1) CME Group, Inc. IntercontinentalExchange, Inc.(1) JPMorgan Chase & Co.(3) Leucadia National Corp. McGraw-Hill Cos., Inc. (The) Moody's Corp. NASDAQ OMX Group, Inc. (The)(1) NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—3.1% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. Windstream Corp. ELECTRIC UTILITIES—2.0% Allegheny Energy, Inc. American Electric Power Co., Inc. Duke Energy Corp. Edison International Entergy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Northeast Utilities Pepco Holdings, Inc. Pinnacle West Capital Corp. PPL Corp. Progress Energy, Inc. Southern Co. ELECTRICAL EQUIPMENT—0.6% Emerson Electric Co. Rockwell Automation, Inc. Roper Industries, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Amphenol Corp., Class A Corning, Inc. FLIR Systems, Inc.(1) Jabil Circuit, Inc. Molex, Inc. ENERGY EQUIPMENT & SERVICES—2.4% Baker Hughes, Inc. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Cameron International Corp.(1) Diamond Offshore Drilling, Inc. FMC Technologies, Inc.(1) Halliburton Co. Helmerich & Payne, Inc. Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Rowan Cos., Inc.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING—2.6% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.(1) FOOD PRODUCTS—1.9% Archer-Daniels-Midland Co. Campbell Soup Co. ConAgra Foods, Inc. Dean Foods Co.(1) General Mills, Inc. H.J. Heinz Co. Hershey Co. (The) Hormel Foods Corp. J.M. Smucker Co. (The) Kellogg Co. Kraft Foods, Inc., Class A McCormick & Co., Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.1% Nicor, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—1.8% Baxter International, Inc. Becton, Dickinson & Co. Boston Scientific Corp.(1) C.R. Bard, Inc. CareFusion Corp.(1) DENTSPLY International, Inc. Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc.(1) Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Stryker Corp. Varian Medical Systems, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.2% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. CIGNA Corp. Coventry Health Care, Inc.(1) DaVita, Inc.(1) Express Scripts, Inc.(1) Humana, Inc.(1) Laboratory Corp. of America Holdings(1) McKesson Corp. Medco Health Solutions, Inc.(1) Patterson Cos., Inc. Quest Diagnostics, Inc. Tenet Healthcare Corp.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.9% Carnival Corp. Darden Restaurants, Inc. International Game Technology Marriott International, Inc., Class A McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. Wynn Resorts Ltd. Yum! Brands, Inc. HOUSEHOLD DURABLES—0.5% D.R. Horton, Inc. Fortune Brands, Inc. Harman International Industries, Inc.(1) Leggett & Platt, Inc. Lennar Corp., Class A Newell Rubbermaid, Inc. Pulte Group, Inc.(1) Stanley Black & Decker, Inc. Whirlpool Corp. HOUSEHOLD PRODUCTS—2.5% Clorox Co. Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% AES Corp. (The)(1) Constellation Energy Group, Inc. NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—2.8% 3M Co. General Electric Co. Textron, Inc. Tyco International Ltd. INSURANCE—4.4% ACE Ltd. Aflac, Inc. Allstate Corp. (The) American International Group, Inc.(1) Aon Corp. Assurant, Inc. Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Cincinnati Financial Corp. Genworth Financial, Inc., Class A(1) Hartford Financial Services Group, Inc. (The) Lincoln National Corp. Loews Corp. Marsh & McLennan Cos., Inc. MetLife, Inc. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Torchmark Corp. Travelers Cos., Inc. (The) Unum Group XL Group plc INTERNET & CATALOG RETAIL—0.9% Amazon.com, Inc.(1) Expedia, Inc. Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—2.2% Akamai Technologies, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) Monster Worldwide, Inc.(1) VeriSign, Inc. Yahoo!, Inc.(1) IT SERVICES—3.4% Automatic Data Processing, Inc. Cognizant Technology Solutions Corp., Class A(1) Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Computer Sciences Corp. Fidelity National Information Services, Inc. Fiserv, Inc.(1) International Business Machines Corp. MasterCard, Inc., Class A Paychex, Inc. SAIC, Inc.(1) Teradata Corp.(1) Total System Services, Inc. Visa, Inc., Class A Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.1% Hasbro, Inc. Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—0.6% Agilent Technologies, Inc.(1) Life Technologies Corp.(1) PerkinElmer, Inc. Thermo Fisher Scientific, Inc.(1) Waters Corp.(1) MACHINERY—2.6% Caterpillar, Inc. Cummins, Inc. Danaher Corp. Deere & Co. Dover Corp. Eaton Corp. Flowserve Corp. Illinois Tool Works, Inc. Ingersoll-Rand plc PACCAR, Inc. Pall Corp. Parker-Hannifin Corp. Snap-on, Inc. MEDIA—3.4% Cablevision Systems Corp., Class A CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Discovery Communications, Inc., Class A(1) Gannett Co., Inc. Interpublic Group of Cos., Inc. (The)(1) Meredith Corp. News Corp., Class A Omnicom Group, Inc. Scripps Networks Interactive, Inc., Class A Time Warner Cable, Inc. Time Warner, Inc. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Viacom, Inc., Class B Walt Disney Co. (The) Washington Post Co. (The), Class B METALS & MINING—1.4% AK Steel Holding Corp. Alcoa, Inc. Allegheny Technologies, Inc. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Nucor Corp. Titanium Metals Corp.(1) United States Steel Corp. MULTILINE RETAIL—0.9% Big Lots, Inc.(1) Family Dollar Stores, Inc. J.C. Penney Co., Inc. Kohl's Corp.(1) Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.(1) Target Corp. MULTI-UTILITIES—1.4% Ameren Corp. CenterPoint Energy, Inc. CMS Energy Corp. Consolidated Edison, Inc. Dominion Resources, Inc. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. PG&E Corp. Public Service Enterprise Group, Inc. SCANA Corp. Sempra Energy TECO Energy, Inc. Wisconsin Energy Corp. Xcel Energy, Inc. OFFICE ELECTRONICS—0.2% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—11.1% Anadarko Petroleum Corp. Apache Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Chevron Corp. ConocoPhillips CONSOL Energy, Inc. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Denbury Resources, Inc.(1) Devon Energy Corp. El Paso Corp. EOG Resources, Inc. EQT Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Murphy Oil Corp. Newfield Exploration Co.(1) Noble Energy, Inc. Occidental Petroleum Corp. Peabody Energy Corp. Pioneer Natural Resources Co. QEP Resources, Inc. Range Resources Corp. Southwestern Energy Co.(1) Spectra Energy Corp. Sunoco, Inc. Tesoro Corp.(1) Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.2% International Paper Co. MeadWestvaco Corp. PERSONAL PRODUCTS—0.2% Avon Products, Inc. Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—6.2% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.(1) Hospira, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Mylan, Inc.(1) Pfizer, Inc. Watson Pharmaceuticals, Inc.(1) PROFESSIONAL SERVICES—0.1% Dun & Bradstreet Corp. Equifax, Inc. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.7% Apartment Investment & Management Co., Class A AvalonBay Communities, Inc. Boston Properties, Inc. Equity Residential HCP, Inc. Health Care REIT, Inc. Host Hotels & Resorts, Inc. Kimco Realty Corp. Plum Creek Timber Co., Inc. ProLogis Public Storage Simon Property Group, Inc. Ventas, Inc. Vornado Realty Trust Weyerhaeuser Co. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.1% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—0.9% CSX Corp. Norfolk Southern Corp. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.8% Advanced Micro Devices, Inc.(1) Altera Corp. Analog Devices, Inc. Applied Materials, Inc. Broadcom Corp., Class A First Solar, Inc.(1) Intel Corp. KLA-Tencor Corp. Linear Technology Corp. LSI Corp.(1) MEMC Electronic Materials, Inc.(1) Microchip Technology, Inc. Micron Technology, Inc.(1) National Semiconductor Corp. Novellus Systems, Inc.(1) NVIDIA Corp.(1) Teradyne, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE—4.5% Adobe Systems, Inc.(1) Autodesk, Inc.(1) BMC Software, Inc.(1) Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value CA, Inc. Cerner Corp.(1) Citrix Systems, Inc.(1) Compuware Corp.(1) Electronic Arts, Inc.(1) Intuit, Inc.(1) McAfee, Inc.(1) Microsoft Corp. Novell, Inc.(1) Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) Symantec Corp.(1) SPECIALTY RETAIL—2.2% Abercrombie & Fitch Co., Class A AutoNation, Inc.(1) AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) Best Buy Co., Inc. CarMax, Inc.(1) GameStop Corp., Class A(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) RadioShack Corp. Ross Stores, Inc. Staples, Inc. Tiffany & Co. TJX Cos., Inc. (The) Urban Outfitters, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—0.6% Coach, Inc. NIKE, Inc., Class B Polo Ralph Lauren Corp. VF Corp. THRIFTS & MORTGAGE FINANCE—0.1% Hudson City Bancorp., Inc. People's United Financial, Inc. TOBACCO—1.8% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. TRADING COMPANIES & DISTRIBUTORS—0.2% Fastenal Co. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.4% American Tower Corp., Class A(1) MetroPCS Communications, Inc.(1) Sprint Nextel Corp.(1) TOTAL COMMON STOCKS (Cost $217,849,357) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 2.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.125%, 12/15/11, valued at $5,716,837), in a joint trading account at 0.06%, dated 12/31/10, due 1/3/11 (Delivery value $5,600,028) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $5,686,274) SHORT-TERM INVESTMENTS – SEGREGATED FOR FUTURES CONTRACTS — 0.4% U.S. Treasury Bills, 0.17%, 5/5/11(4) $ 1,130,000 (Cost $1,129,338) TOTAL INVESTMENT SECURITIES—114.9% (Cost $224,664,969) OTHER ASSETS AND LIABILITIES — (14.9)%(5) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 116 S & P 500 E-Mini Futures March 2011 Notes to Schedule of Investments Non-income producing. Industryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for futures contracts. At the period end, the aggregate value of securities pledged was $7,268,000. The rate indicated is the yield to maturity at purchase. Amount relates to payable for capital shares redeemed open at period end. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost.Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Equity Index – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Short-Term Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Future Contract. – – 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Large Company Value Fund December 31, 2010 Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AEROSPACE & DEFENSE—2.0% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.1% Coca-Cola Co. (The) BIOTECHNOLOGY—2.2% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—4.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.7% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—5.5% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.6% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—0.8% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS—1.3% Hewlett-Packard Co. Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED FINANCIAL SERVICES—8.3% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—6.1% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.4% American Electric Power Co., Inc. Exelon Corp. PPL Corp. Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value ENERGY EQUIPMENT & SERVICES—2.2% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—4.0% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.7% Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.3% Darden Restaurants, Inc. Starbucks Corp. HOUSEHOLD PRODUCTS—3.1% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—4.2% General Electric Co. Tyco International Ltd. INSURANCE—7.0% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES—1.3% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—1.5% Dover Corp. Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Ingersoll-Rand plc MEDIA—5.1% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.2% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES—0.7% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—11.2% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS—0.5% International Paper Co. PHARMACEUTICALS—10.1% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.3% Applied Materials, Inc. Intel Corp. SOFTWARE—3.1% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.5% Best Buy Co., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.4% VF Corp. Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/ Principal Amount Value TOBACCO—0.9% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $767,591,084) TEMPORARY CASH INVESTMENTS — 4.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.125%, 12/15/11, valued at $41,358,250), in a joint trading account at 0.06%, dated 12/31/10, due 1/3/11 (Delivery value $40,513,203) FHLB Discount Notes, 0.00%, 1/3/11(2) TOTAL TEMPORARY CASH INVESTMENTS (Cost $44,219,753) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 1.0% Repurchase Agreement, Goldman Sachs Group, Inc, (collateralized by various U.S. Treasury obligations, 1.125%, 12/15/11, valued at $10,297,452), in a joint trading account at 0.06%, dated 12/31/10, due 1/3/11 (Delivery value $10,087,050)(Cost $10,087,000) TOTAL INVESTMENT SECURITIES—104.6% (Cost $821,897,837) OTHER ASSETS AND LIABILITIES — (4.6)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/11 (Value on Settlement Date $2,493,151) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 161 S&P 500 E-Mini Futures March 2011 Notes to Schedule of Investments EUR - Euro FHLB - Federal Home Loan Bank USD - United States Dollar Non-income producing. The rate indicated is the yield to maturity at purchase. Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Mid Cap Value Fund December 31, 2010 Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.5% AEROSPACE & DEFENSE—1.0% ITT Corp. AIRLINES—0.4% Southwest Airlines Co. CAPITAL MARKETS—4.0% BlackRock, Inc. Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS—0.6% Minerals Technologies, Inc. COMMERCIAL BANKS—3.4% Comerica, Inc. Commerce Bancshares, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES & SUPPLIES—5.0% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.6% Emulex Corp.(1) CONTAINERS & PACKAGING—1.5% Bemis Co., Inc. DISTRIBUTORS—0.4% Genuine Parts Co. DIVERSIFIED—2.7% iShares Russell Midcap Value Index Fund DIVERSIFIED TELECOMMUNICATION SERVICES—1.8% Consolidated Communications Holdings, Inc. Qwest Communications International, Inc. Windstream Corp. ELECTRIC UTILITIES—5.3% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—2.6% Hubbell, Inc., Class B Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.5% Baker Hughes, Inc. FOOD & STAPLES RETAILING—1.6% CVS Caremark Corp. SYSCO Corp. FOOD PRODUCTS—5.6% ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. GAS UTILITIES—0.8% AGL Resources, Inc. Southwest Gas Corp. HEALTH CARE EQUIPMENT & SUPPLIES—5.5% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.9% LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.1% CEC Entertainment, Inc.(1) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.7% Stanley Black & Decker, Inc. Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—2.8% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—1.2% Tyco International Ltd. INSURANCE—11.1% ACE Ltd. Allstate Corp. (The) Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Aon Corp. Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group IT SERVICES—0.5% Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT & PRODUCTS—0.2% Mattel, Inc. MACHINERY—2.6% Altra Holdings, Inc.(1) Harsco Corp. Kaydon Corp. METALS & MINING—0.9% Newmont Mining Corp. MULTILINE RETAIL—0.4% Target Corp. MULTI-UTILITIES—3.0% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—8.3% Devon Energy Corp. EOG Resources, Inc. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Noble Energy, Inc. Southwestern Energy Co.(1) Spectra Energy Partners LP PAPER & FOREST PRODUCTS—0.6% MeadWestvaco Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.1% Annaly Capital Management, Inc. Capstead Mortgage Corp. Government Properties Income Trust Host Hotels & Resorts, Inc. National Health Investors, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.2% Applied Materials, Inc. Teradyne, Inc.(1) SOFTWARE—0.5% Cadence Design Systems, Inc.(1) SPECIALTY RETAIL—4.2% Best Buy Co., Inc. Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—3.2% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—0.7% Beacon Roofing Supply, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.4% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $1,134,028,504) TEMPORARY CASH INVESTMENTS — 3.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.125%, 12/15/11, valued at $46,040,952), in a joint trading account at 0.06%, dated 12/31/10, due 1/3/11 (Delivery value $45,100,226) TOTAL TEMPORARY CASH INVESTMENTS (Cost $45,201,918) TOTAL INVESTMENT SECURITIES—100.9% (Cost $1,179,230,422) OTHER ASSETS AND LIABILITIES — (0.9)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 1/31/11 (Value on Settlement Date $29,927,724) Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Large Company Value Fund December 31, 2010 NT Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—96.6% AEROSPACE & DEFENSE—1.9% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.1% Coca-Cola Co. (The) BIOTECHNOLOGY—2.1% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—4.1% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.7% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—5.3% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.6% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—0.8% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS—1.3% Hewlett-Packard Co. Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED—0.8% SPDR S&P rust, Series 1 DIVERSIFIED FINANCIAL SERVICES—8.1% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—6.0% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.3% American Electric Power Co., Inc. Exelon Corp. NT Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value PPL Corp. ENERGY EQUIPMENT & SERVICES—2.2% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—4.0% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.6% Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.4% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.3% Darden Restaurants, Inc. Starbucks Corp. HOUSEHOLD PRODUCTS—3.0% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—4.0% General Electric Co. Tyco International Ltd. INSURANCE—6.9% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES—1.3% Fiserv, Inc.(1) International Business Machines Corp. NT Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value MACHINERY—1.4% Dover Corp. Ingersoll-Rand plc MEDIA—5.0% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.8% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.2% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES—0.7% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—10.8% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS—0.5% International Paper Co. PHARMACEUTICALS—9.9% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.3% Applied Materials, Inc. Intel Corp. SOFTWARE—3.1% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—0.4% Best Buy Co., Inc. NT Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares/Principal Amount Value TEXTILES, APPAREL & LUXURY GOODS—0.4% VF Corp. TOTAL COMMON STOCKS (Cost $347,335,243) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 2.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 1.125%, 12/15/11, valued at $9,698,205), in a joint trading account at 0.06%, dated 12/31/10, due 1/3/11 (Delivery value $9,500,047) FHLB Discount Notes, 0.00%, 1/3/11(2) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $11,770,534) TOTAL INVESTMENT SECURITIES—99.4% (Cost $359,105,777) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 1/31/11 (Value on Settlement Date $1,071,924) FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 186 S&P 500 E-Mini Futures March 2011 Notes to Schedule of Investments ETF - Exchange-Traded Fund EUR - Euro FHLB - Federal Home Loan Bank SPDR - Standard & Poor's Depositary Receipts USD - United States Dollar Non-income producing. The rate indicated is the yield to maturity at purchase. NT Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts valued at the settlement price as provided by the appropriate clearing corporation. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Large Company Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Forward Foreign Currency Exchange Contracts – – Futures Contracts – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Mid Cap Value Fund December 31, 2010 NT Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.1% AEROSPACE & DEFENSE—1.0% ITT Corp. AIRLINES—0.4% Southwest Airlines Co. CAPITAL MARKETS—4.1% BlackRock, Inc. Charles Schwab Corp. (The) Franklin Resources, Inc. Northern Trust Corp. State Street Corp. CHEMICALS—0.6% Minerals Technologies, Inc. COMMERCIAL BANKS—3.4% Comerica, Inc. Commerce Bancshares, Inc. SunTrust Banks, Inc. COMMERCIAL SERVICES & SUPPLIES—5.0% Cintas Corp. Pitney Bowes, Inc. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.6% Emulex Corp.(1) CONTAINERS & PACKAGING—1.5% Bemis Co., Inc. DISTRIBUTORS—0.4% Genuine Parts Co. DIVERSIFIED—2.8% iShares Russell Midcap Value Index Fund DIVERSIFIED TELECOMMUNICATION SERVICES—1.9% Consolidated Communications Holdings, Inc. Qwest Communications International, Inc. Windstream Corp. ELECTRIC UTILITIES—5.4% American Electric Power Co., Inc. Great Plains Energy, Inc. IDACORP, Inc. Northeast Utilities NV Energy, Inc. Portland General Electric Co. Westar Energy, Inc. ELECTRICAL EQUIPMENT—2.7% Hubbell, Inc., Class B Thomas & Betts Corp.(1) NT Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value + ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.5% Baker Hughes, Inc. FOOD & STAPLES RETAILING—1.6% CVS Caremark Corp. SYSCO Corp. FOOD PRODUCTS—5.6% ConAgra Foods, Inc. General Mills, Inc. H.J. Heinz Co. Kellogg Co. GAS UTILITIES—0.8% AGL Resources, Inc. Southwest Gas Corp. HEALTH CARE EQUIPMENT & SUPPLIES—5.6% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Symmetry Medical, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.0% LifePoint Hospitals, Inc.(1) Patterson Cos., Inc. Select Medical Holdings Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.1% CEC Entertainment, Inc.(1) International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—1.8% Stanley Black & Decker, Inc. Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—2.8% Clorox Co. Kimberly-Clark Corp. INDUSTRIAL CONGLOMERATES—1.2% Tyco International Ltd. INSURANCE—11.3% ACE Ltd. Allstate Corp. (The) Aon Corp. NT Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Symetra Financial Corp. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) Unum Group IT SERVICES—0.6% Automatic Data Processing, Inc. Booz Allen Hamilton Holding Corp.(1) LEISURE EQUIPMENT & PRODUCTS—0.2% Mattel, Inc. MACHINERY—2.6% Altra Holdings, Inc.(1) Harsco Corp. Kaydon Corp. METALS & MINING—1.0% Newmont Mining Corp. MULTILINE RETAIL—0.4% Target Corp. MULTI-UTILITIES—3.1% Consolidated Edison, Inc. PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—8.4% Devon Energy Corp. EOG Resources, Inc. EQT Corp. Imperial Oil Ltd. Murphy Oil Corp. Noble Energy, Inc. Southwestern Energy Co.(1) Spectra Energy Partners LP PAPER & FOREST PRODUCTS—0.6% MeadWestvaco Corp. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.2% Annaly Capital Management, Inc. Capstead Mortgage Corp. Government Properties Income Trust Host Hotels & Resorts, Inc. National Health Investors, Inc. Piedmont Office Realty Trust, Inc., Class A Weyerhaeuser Co. NT Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.2% Applied Materials, Inc. Teradyne, Inc.(1) SOFTWARE—0.5% Cadence Design Systems, Inc.(1) SPECIALTY RETAIL—4.3% Best Buy Co., Inc. Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—3.2% Capitol Federal Financial, Inc. Hudson City Bancorp., Inc. People's United Financial, Inc. TRADING COMPANIES & DISTRIBUTORS—0.7% Beacon Roofing Supply, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.4% Rogers Communications, Inc., Class B TOTAL COMMON STOCKS (Cost $160,722,270) TEMPORARY CASH INVESTMENTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.25%, 1/31/15, valued at $3,162,938), in a joint trading account at 0.12%, dated 12/31/10, due 1/3/11 (Delivery value $3,100,031) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,112,927) TOTAL INVESTMENT SECURITIES—100.7% (Cost $163,835,197) OTHER ASSETS AND LIABILITIES — (0.7)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 1/31/11 (Value on Settlement Date $4,462,626) Notes to Schedule of Investments CAD - Canadian Dollar USD - United States Dollar Non-income producing. NT Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost.Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Mid Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund December 31, 2010 Real Estate – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.0% CASINOS & GAMING—2.1% Las Vegas Sands Corp.(1) Wynn Resorts Ltd. DIVERSIFIED REAL ESTATE ACTIVITIES—1.0% Brookfield Asset Management, Inc., Class A DIVERSIFIED REITs—6.1% Cousins Properties, Inc. Vornado Realty Trust HOTELS, RESORTS & CRUISE LINES—5.0% Hyatt Hotels Corp., Class A(1) Marriott International, Inc., Class A Starwood Hotels & Resorts Worldwide, Inc. Wyndham Worldwide Corp. INDUSTRIAL REITs—6.9% AMB Property Corp. DuPont Fabros Technology, Inc. ProLogis OFFICE REITs—10.1% Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Digital Realty Trust, Inc. SL Green Realty Corp. REAL ESTATE OPERATING COMPANIES—2.5% Brookfield Properties Corp. Forest City Enterprises, Inc., Class A(1) Global Logistic Properties Ltd.(1) REAL ESTATE SERVICES—1.0% CB Richard Ellis Group, Inc., Class A(1) RESIDENTIAL REITs—18.9% Apartment Investment & Management Co., Class A Associated Estates Realty Corp. AvalonBay Communities, Inc. Camden Property Trust Equity Residential Essex Property Trust, Inc. Post Properties, Inc. UDR, Inc. RETAIL REITs—23.3% Developers Diversified Realty Corp. Equity One, Inc. Federal Realty Investment Trust General Growth Properties, Inc. Real Estate – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value Kimco Realty Corp. Macerich Co. (The) Pennsylvania Real Estate Investment Trust Regency Centers Corp. Simon Property Group, Inc. Taubman Centers, Inc. Weingarten Realty Investors SPECIALIZED REITs—22.1% Extra Space Storage, Inc. HCP, Inc. Hersha Hospitality Trust Host Hotels & Resorts, Inc. LaSalle Hotel Properties Nationwide Health Properties, Inc. Public Storage Sunstone Hotel Investors, Inc.(1) Ventas, Inc. Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $707,446,393) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.25%, 1/31/15, valued at $ 13,263,933), in a joint trading account at 0.12%, dated 12/31/10, due 1/3/11 (Delivery value $13,000,130) TOTAL TEMPORARY CASH INVESTMENTS (Cost $13,062,836) TOTAL INVESTMENT SECURITIES—100.3% (Cost $720,509,229) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments REIT- Real Estate Investment Trust Non-income producing. Real Estate – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Real Estate – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Value Fund December 31, 2010 Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—94.7% AEROSPACE & DEFENSE—3.1% AAR Corp.(1) AeroVironment, Inc.(1) Alliant Techsystems, Inc.(1) Ceradyne, Inc.(1) Curtiss-Wright Corp. Esterline Technologies Corp.(1) Moog, Inc., ClassA(1) Orbital Sciences Corp.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS—0.1% UTi Worldwide, Inc. AIRLINES—0.9% Alaska Air Group, Inc.(1) Allegiant Travel Co. JetBlue Airways Corp.(1) SkyWest, Inc. AUTO COMPONENTS—0.8% Cooper Tire & Rubber Co. Dana Holding Corp.(1) Standard Motor Products, Inc. BEVERAGES—0.2% Primo Water Corp.(1) BIOTECHNOLOGY—0.3% Talecris Biotherapeutics Holdings Corp.(1) BUILDING PRODUCTS—0.3% Apogee Enterprises, Inc. Griffon Corp.(1) Simpson Manufacturing Co., Inc. CAPITAL MARKETS—3.8% Apollo Investment Corp. Ares Capital Corp. Artio Global Investors, Inc. Calamos Asset Management, Inc., ClassA Fifth Street Finance Corp. Hercules Technology Growth Capital, Inc. HFF, Inc., ClassA(1) Investment Technology Group, Inc.(1) Knight Capital Group, Inc., ClassA(1) MCG Capital Corp. PennantPark Investment Corp. Piper Jaffray Cos.(1) Prospect Capital Corp. Pzena Investment Management, Inc., ClassA TradeStation Group, Inc.(1) Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value Waddell & Reed Financial, Inc., ClassA CHEMICALS—1.6% A. Schulman, Inc. Arch Chemicals, Inc. Cytec Industries, Inc. Georgia Gulf Corp.(1) H.B. Fuller Co. Intrepid Potash, Inc.(1) Olin Corp. OM Group, Inc.(1) Sensient Technologies Corp. COMMERCIAL BANKS—8.7% American National Bankshares, Inc. Associated Banc-Corp. BancorpSouth, Inc. Boston Private Financial Holdings, Inc. Community Bank System, Inc. Cullen/Frost Bankers, Inc. CVB Financial Corp. East West Bancorp., Inc. F.N.B. Corp. First Commonwealth Financial Corp. First Horizon National Corp.(1) First Interstate Bancsystem, Inc. First Midwest Bancorp., Inc. First Republic Bank/San Francisco CA(1) FirstMerit Corp. Fulton Financial Corp. Heritage Financial Corp.(1) IBERIABANK Corp. Lakeland Financial Corp. Marshall & Ilsley Corp. MB Financial, Inc. National Bankshares, Inc. Old National Bancorp. Pacific Continental Corp. Park Sterling Bank, Inc.(1) Sterling Bancshares, Inc. Synovus Financial Corp. Trico Bancshares Trustmark Corp. United Bankshares, Inc. Washington Banking Co. Webster Financial Corp. Whitney Holding Corp. Wintrust Financial Corp. Zions Bancorp. COMMERCIAL SERVICES & SUPPLIES—1.3% Brink's Co. (The) Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value IESI-BFC Ltd. SYKES Enterprises, Inc.(1) US Ecology, Inc. COMMUNICATIONS EQUIPMENT—1.4% Bel Fuse, Inc., ClassB Blue Coat Systems, Inc.(1) DG FastChannel, Inc.(1) Emulex Corp.(1) Netgear, Inc.(1) Polycom, Inc.(1) Tellabs, Inc. COMPUTERS & PERIPHERALS—0.5% Electronics for Imaging, Inc.(1) NCR Corp.(1) Novatel Wireless, Inc.(1) CONSTRUCTION & ENGINEERING—2.0% Comfort Systems USA, Inc. EMCOR Group, Inc.(1) Granite Construction, Inc. Pike Electric Corp.(1) CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc. Texas Industries, Inc. CONTAINERS & PACKAGING—0.6% Silgan Holdings, Inc. Sonoco Products Co. DISTRIBUTORS—0.2% Core-Mark Holding Co., Inc.(1) DIVERSIFIED—2.7% iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund DIVERSIFIED CONSUMER SERVICES—0.1% Regis Corp. DIVERSIFIED FINANCIAL SERVICES—0.2% Compass Diversified Holdings DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% Atlantic Tele-Network, Inc. ELECTRIC UTILITIES—1.7% Central Vermont Public Service Corp. Great Plains Energy, Inc. IDACORP, Inc. Portland General Electric Co. Unitil Corp. Westar Energy, Inc. Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Va;ue ELECTRICAL EQUIPMENT—2.1% Acuity Brands, Inc. Belden, Inc. Brady Corp., ClassA Encore Wire Corp. Hubbell, Inc., ClassB LSI Industries, Inc. Regal-Beloit Corp. Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.6% Benchmark Electronics, Inc.(1) Coherent, Inc.(1) Electro Scientific Industries, Inc.(1) Littelfuse, Inc. Methode Electronics, Inc. Molex, Inc. Park Electrochemical Corp. PC Connection, Inc.(1) Plexus Corp.(1) Rogers Corp.(1) Tech Data Corp.(1) ENERGY EQUIPMENT & SERVICES—2.5% Bristow Group, Inc.(1) Cal Dive International, Inc.(1) Global Industries Ltd.(1) Helix Energy Solutions Group, Inc.(1) Key Energy Services, Inc.(1) North American Energy Partners, Inc.(1) Rowan Cos., Inc.(1) Superior Energy Services, Inc.(1) Tetra Technologies, Inc.(1) Unit Corp.(1) FOOD & STAPLES RETAILING—0.8% Ruddick Corp. Village Super Market, Inc., ClassA Weis Markets, Inc. FOOD PRODUCTS—1.1% Farmer Bros. Co. Ralcorp Holdings, Inc.(1) Seneca Foods Corp., ClassA(1) TreeHouse Foods, Inc.(1) GAS UTILITIES—0.7% Atmos Energy Corp. Chesapeake Utilities Corp. WGL Holdings, Inc. Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value HEALTH CARE EQUIPMENT & SUPPLIES—1.7% Analogic Corp. Beckman Coulter, Inc. Cutera, Inc.(1)(2) ICU Medical, Inc.(1) Utah Medical Products, Inc.(2) Young Innovations, Inc.(2) HEALTH CARE PROVIDERS & SERVICES—3.3% Alliance HealthCare Services, Inc.(1) Almost Family, Inc.(1) AMERIGROUP Corp.(1) Amsurg Corp.(1) Assisted Living Concepts, Inc., ClassA(1) Chemed Corp. Community Health Systems, Inc.(1) Health Management Associates, Inc., ClassA(1) Kindred Healthcare, Inc.(1) LifePoint Hospitals, Inc.(1) National Healthcare Corp. Owens & Minor, Inc. Sun Healthcare Group, Inc.(1) U.S. Physical Therapy, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.8% Bally Technologies, Inc.(1) Bob Evans Farms, Inc. Brinker International, Inc. Jack in the Box, Inc.(1) Orient-Express Hotels Ltd., ClassA(1) Red Robin Gourmet Burgers, Inc.(1) Ruby Tuesday, Inc.(1) Vail Resorts, Inc.(1) HOUSEHOLD DURABLES—0.9% CSS Industries, Inc. Ethan Allen Interiors, Inc. Furniture Brands International, Inc.(1) Helen of Troy Ltd.(1) M.D.C. Holdings, Inc. HOUSEHOLD PRODUCTS—0.1% WD-40 Co. INDUSTRIAL CONGLOMERATES—0.1% Tredegar Corp. INSURANCE—3.7% Alterra Capital Holdings Ltd. American Equity Investment Life Holding Co. Baldwin & Lyons, Inc., ClassB Hanover Insurance Group, Inc. (The) HCC Insurance Holdings, Inc. Mercer Insurance Group, Inc.(2) Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value Platinum Underwriters Holdings Ltd. ProAssurance Corp.(1) United Fire & Casualty Co. Validus Holdings Ltd. INTERNET SOFTWARE & SERVICES—0.2% Internap Network Services Corp.(1) IT SERVICES—1.4% CACI International, Inc., ClassA(1) Cass Information Systems, Inc. DST Systems, Inc. NeuStar, Inc., ClassA(1) Total System Services, Inc. LEISURE EQUIPMENT & PRODUCTS—0.2% Arctic Cat, Inc.(1) LIFE SCIENCES TOOLS & SERVICES—0.3% Pharmaceutical Product Development, Inc. MACHINERY—3.1% Actuant Corp., ClassA Altra Holdings, Inc.(1) Barnes Group, Inc. Briggs & Stratton Corp. Colfax Corp.(1) Douglas Dynamics, Inc. Dynamic Materials Corp. FreightCar America, Inc. Lincoln Electric Holdings, Inc. Mueller Industries, Inc. Mueller Water Products, Inc., ClassA Oshkosh Corp.(1) Robbins & Myers, Inc. MARINE—0.9% Alexander & Baldwin, Inc. Diana Shipping, Inc.(1) Genco Shipping & Trading Ltd.(1) MEDIA—2.8% Belo Corp., ClassA(1) E.W. Scripps Co. (The), ClassA(1) Entercom Communications Corp., ClassA(1) Entravision Communications Corp., ClassA(1) Gannett Co., Inc. Harte-Hanks, Inc. Journal Communications, Inc., ClassA(1) Knology, Inc.(1) LIN TV Corp., ClassA(1) METALS & MINING—2.5% Brush Engineered Materials, Inc.(1) Century Aluminum Co.(1) Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value Coeur d'Alene Mines Corp.(1) Commercial Metals Co. Haynes International, Inc. Hecla Mining Co.(1) Kaiser Aluminum Corp. Royal Gold, Inc. RTI International Metals, Inc.(1) Schnitzer Steel Industries, Inc., ClassA Thompson Creek Metals Co., Inc.(1) Worthington Industries, Inc. MULTILINE RETAIL—0.7% Big Lots, Inc.(1) Fred's, Inc., ClassA MULTI-UTILITIES—1.1% Avista Corp. Black Hills Corp. MDU Resources Group, Inc. NorthWestern Corp. OIL, GAS & CONSUMABLE FUELS—5.0% Alpha Natural Resources, Inc.(1) Berry Petroleum Co., ClassA Bill Barrett Corp.(1) DHT Holdings, Inc. Forest Oil Corp.(1) Frontier Oil Corp.(1) Goodrich Petroleum Corp.(1) Hugoton Royalty Trust Nordic American Tanker Shipping Overseas Shipholding Group, Inc. Penn Virginia Corp. Petroleum Development Corp.(1) Rosetta Resources, Inc.(1) SandRidge Energy, Inc.(1) Swift Energy Co.(1) Targa Resources Corp.(1) W&T Offshore, Inc. PAPER & FOREST PRODUCTS—0.1% P.H. Glatfelter Co. PERSONAL PRODUCTS—0.2% Prestige Brands Holdings, Inc.(1) PHARMACEUTICALS—0.5% Impax Laboratories, Inc.(1) Medicis Pharmaceutical Corp., ClassA PROFESSIONAL SERVICES—1.6% CDI Corp. Heidrick & Struggles International, Inc. Kforce, Inc.(1) Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value Korn/Ferry International(1) Mistras Group, Inc.(1) Towers Watson & Co., ClassA REAL ESTATE INVESTMENT TRUSTS (REITs)—7.0% American Campus Communities, Inc. Ashford Hospitality Trust, Inc.(1) Associated Estates Realty Corp. Capstead Mortgage Corp. CBL & Associates Properties, Inc. Chimera Investment Corp. CommonWealth REIT DCT Industrial Trust, Inc. Duke Realty Corp. First Industrial Realty Trust, Inc.(1) First Potomac Realty Trust Getty Realty Corp. Government Properties Income Trust Hatteras Financial Corp. Healthcare Realty Trust, Inc. Hersha Hospitality Trust Highwoods Properties, Inc. Inland Real Estate Corp. Kilroy Realty Corp. Lexington Realty Trust Medical Properties Trust, Inc. MFA Financial, Inc. National Health Investors, Inc. National Retail Properties, Inc. Omega Healthcare Investors, Inc. Piedmont Office Realty Trust, Inc., ClassA PS Business Parks, Inc. Sabra Health Care REIT, Inc. Saul Centers, Inc. Urstadt Biddle Properties, Inc., ClassA Washington Real Estate Investment Trust Winthrop Realty Trust ROAD & RAIL—0.3% Arkansas Best Corp. Old Dominion Freight Line, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.6% Cymer, Inc.(1) Integrated Device Technology, Inc.(1) Intersil Corp., ClassA MKS Instruments, Inc.(1) National Semiconductor Corp. Sigma Designs, Inc.(1) Standard Microsystems Corp.(1) Varian Semiconductor Equipment Associates, Inc.(1) Verigy Ltd.(1) Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value Zoran Corp.(1) SOFTWARE—2.5% Cadence Design Systems, Inc.(1) Compuware Corp.(1) Lawson Software, Inc.(1) Parametric Technology Corp.(1) Quest Software, Inc.(1) S1 Corp.(1) Synopsys, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL—4.9% Aeropostale, Inc.(1) American Eagle Outfitters, Inc. Brown Shoe Co., Inc. Cabela's, Inc.(1) Cato Corp. (The), ClassA Charming Shoppes, Inc.(1) Christopher & Banks Corp. Coldwater Creek, Inc.(1) Collective Brands, Inc.(1) Dress Barn, Inc. (The)(1) Finish Line, Inc. (The), ClassA Genesco, Inc.(1) Group 1 Automotive, Inc. Hot Topic, Inc. Men's Wearhouse, Inc. (The) New York & Co., Inc.(1) Penske Automotive Group, Inc.(1) PEP Boys-Manny Moe & Jack RadioShack Corp. Rent-A-Center, Inc. Stage Stores, Inc. Systemax, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—0.9% Culp, Inc.(1) Jones Group, Inc. (The) True Religion Apparel, Inc.(1) THRIFTS & MORTGAGE FINANCE—2.3% Brookline Bancorp., Inc. Capitol Federal Financial, Inc. First Financial Holdings, Inc. First Financial Northwest, Inc. First Niagara Financial Group, Inc. Flushing Financial Corp. Kaiser Federal Financial Group, Inc. Oritani Financial Corp. PMI Group, Inc. (The)(1) Provident Financial Services, Inc. Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Share Value Radian Group, Inc. Washington Federal, Inc. TRADING COMPANIES & DISTRIBUTORS—0.8% GATX Corp. Kaman Corp. Lawson Products, Inc. WESCO International, Inc.(1) WATER UTILITIES—0.2% Artesian Resources Corp., Class A TOTAL COMMON STOCKS (Cost $1,783,238,482) CONVERTIBLE PREFERRED STOCKS—3.0% INSURANCE—2.0% Aspen Insurance Holdings Ltd., SeriesAHL, 5.625% LEISURE EQUIPMENT & PRODUCTS—0.3% Callaway Golf Co., SeriesB, 7.50% MEDIA—0.2% LodgeNet Interactive Corp., 10.00%(3) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.3% Entertainment Properties Trust, SeriesE, 9.00% Lexington Realty Trust, SeriesC, 6.50% TOBACCO—0.2% Universal Corp., 6.75% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $61,425,205) PREFERRED STOCKS—0.6% REAL ESTATE INVESTMENT TRUSTS (REITs)—0.6% DuPont Fabros Technology, Inc., SeriesA, 7.875% National Retail Properties, Inc., SeriesC, 7.375% PS Business Parks, Inc., SeriesO, 7.375% TOTAL PREFERRED STOCKS (Cost $12,724,908) TEMPORARY CASH INVESTMENTS—1.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.25%, 1/31/15, valued at $33,057,801), in a joint trading account at 0.12%, dated 12/31/10, due 1/3/11 (Delivery value $32,400,324) TOTAL TEMPORARY CASH INVESTMENTS (Cost $32,509,717) TOTAL INVESTMENT SECURITIES—99.7% (Cost $1,889,898,312) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Notes to Schedule of Investments Non-income producing. Affiliated Company: the fund's holding represents ownership of 5% or more of the voting securities of the company; therefore, the company is affiliated as defined in the Investment Company Act of 1940. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $5,003,663, which represented 0.2% of total net assets. Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Convertible Preferred Stocks – – Preferred Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Small Cap Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended December 31, 2010 follows: March 31, 2010 December 31, 2010 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value Cutera, Inc.(1) — Hampton Roads Bankshares, Inc.(1) — — Mercer Insurance Group, Inc. Ulticom, Inc. — Utah Medical Products, Inc. — — Young Innovations, Inc. (1)Non-income producing. (2)Company was not an affiliate at December 31, 2010. 4. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Value Fund December 31, 2010 Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.6% AEROSPACE & DEFENSE—0.5% Northrop Grumman Corp. AIR FREIGHT & LOGISTICS—0.3% United Parcel Service, Inc., Class B AIRLINES—0.1% Southwest Airlines Co. AUTOMOBILES—1.7% General Motors Co.(1) Honda Motor Co. Ltd. Toyota Motor Corp. BEVERAGES—0.9% PepsiCo, Inc. CAPITAL MARKETS—5.6% Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Morgan Stanley Northern Trust Corp. State Street Corp. COMMERCIAL BANKS—4.5% Comerica, Inc. Commerce Bancshares, Inc. M&T Bank Corp. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—3.1% Avery Dennison Corp. Cintas Corp. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.5% Cisco Systems, Inc.(1) Nokia Oyj ADR COMPUTERS & PERIPHERALS—1.2% Diebold, Inc. Hewlett-Packard Co. QLogic Corp.(1) CONSTRUCTION MATERIALS—0.1% Vulcan Materials Co. CONTAINERS & PACKAGING—0.4% Bemis Co., Inc. Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value DISTRIBUTORS—0.1% Genuine Parts Co. DIVERSIFIED FINANCIAL SERVICES—5.7% Bank of America Corp. JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—4.4% AT&T, Inc. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.6% American Electric Power Co., Inc. IDACORP, Inc. NV Energy, Inc. Westar Energy, Inc. ELECTRICAL EQUIPMENT—1.5% Emerson Electric Co. Hubbell, Inc., Class B Thomas & Betts Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Molex, Inc. ENERGY EQUIPMENT & SERVICES—0.3% Baker Hughes, Inc. FOOD & STAPLES RETAILING—2.4% CVS Caremark Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—4.8% ConAgra Foods, Inc. H.J. Heinz Co. Kellogg Co. Kraft Foods, Inc., Class A Unilever NV CVA HEALTH CARE EQUIPMENT & SUPPLIES—5.8% Beckman Coulter, Inc. Boston Scientific Corp.(1) CareFusion Corp.(1) Covidien plc Medtronic, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.4% Aetna, Inc. CIGNA Corp. LifePoint Hospitals, Inc.(1) UnitedHealth Group, Inc. Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value HOTELS, RESTAURANTS & LEISURE—1.3% International Game Technology International Speedway Corp., Class A Speedway Motorsports, Inc. HOUSEHOLD DURABLES—0.7% Toll Brothers, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—3.6% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—3.2% General Electric Co. Tyco International Ltd. INSURANCE—8.7% ACE Ltd. Allstate Corp. (The) Aon Corp. Berkshire Hathaway, Inc., Class A(1) Chubb Corp. (The) HCC Insurance Holdings, Inc. Marsh & McLennan Cos., Inc. Prudential Financial, Inc. Transatlantic Holdings, Inc. Travelers Cos., Inc. (The) IT SERVICES—0.3% Automatic Data Processing, Inc. MEDIA—0.3% Omnicom Group, Inc. Walt Disney Co. (The) METALS & MINING—0.7% Barrick Gold Corp. Newmont Mining Corp. MULTILINE RETAIL—0.2% Target Corp. MULTI-UTILITIES—2.1% PG&E Corp. Wisconsin Energy Corp. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—11.7% BP plc BP plc ADR Chevron Corp. ConocoPhillips Devon Energy Corp. Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) Shares Value EQT Corp. Exxon Mobil Corp. Imperial Oil Ltd. Southwestern Energy Co.(1) Total SA Valero Energy Corp. PAPER & FOREST PRODUCTS—0.2% MeadWestvaco Corp. PHARMACEUTICALS—9.1% Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.2% Annaly Capital Management, Inc. Host Hotels & Resorts, Inc. Weyerhaeuser Co. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Applied Materials, Inc. Intel Corp. SPECIALTY RETAIL—2.3% Lowe's Cos., Inc. Staples, Inc. THRIFTS & MORTGAGE FINANCE—0.8% Hudson City Bancorp., Inc. TOTAL COMMON STOCKS (Cost $1,784,087,977) TEMPORARY CASH INVESTMENTS — 2.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.25%, 1/31/15, valued at $53,974,003), in a joint trading account at 0.12%, dated 12/31/10, due 1/3/11 (Delivery value $52,900,529) TOTAL TEMPORARY CASH INVESTMENTS (Cost $52,947,476) TOTAL INVESTMENT SECURITIES—100.2% (Cost $1,837,035,453) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CAD for USD Bank of America 1/31/11 EUR for USD UBS AG 1/31/11 GBP for USD Bank of America 1/31/11 JPY for USD Bank of America 1/31/11 (Value on Settlement Date $82,192,841) Notes to Schedule of Investments ADR - American Depositary Receipt CAD - Canadian Dollar CVA - Certificaten Van Aandelen EUR - Euro GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Value – Schedule of Investments DECEMBER 31, 2010 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of December 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: February 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: February 25, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: February 25, 2011
